Citation Nr: 1504227	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1980 to June 1991.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied reopening claims for service connection for a back condition and bilateral knee condition.  In a July 2012 statement of the case, the RO reopened the claims and denied them on the merits.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran testified at a Board videoconference hearing in December 2014 and a copy of that transcript is of record.  

The Board notes that the Veteran initially filed a claim to reopen based on clear and unmistakable evidence.  However, the issue has since been processed as a new and material evidence claim and the Veteran affirmed at the December 2014 hearing that the claims involved new and material evidence.  

This matter was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a back condition and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in February 2004, the RO denied entitlement to service connection for a back condition and bilateral knee condition.  

2.  Evidence submitted since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a back condition and bilateral knee condition, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition and bilateral knee condition is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  Evidence received since the February 2004 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claims of entitlement to service connection for a back condition and bilateral knee condition, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a February 2004 rating decision, the RO, in relevant part, denied entitlement to service connection for a back condition and a bilateral knee condition.  The RO concluded that although there was a record of treatment in service for a back condition, no permanent residual or chronic disability subject to service connection was shown by the service medical records.  The RO also concluded that service medical records did not show a chronic disability of the knees and current private treatment records did not mention treatment of any knee disability.   

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on February 23, 2004.  The Veteran filed a notice of disagreement in January 2005.  A statement of the case (SOC) was issued in May 2006.  However, the Veteran did not submit a timely VA Form 9.  As such, the February 2004 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The evidence of record at the time of the February 2004 rating decision included the Veteran's service treatment records and post-service private treatment records.  

The Veteran submitted an application for to reopen his claim in October 2008.  The evidence received since the February 2004 rating decision includes a October 2004 private treatment records; December 2004 and January 2005 private opinions; a December 2008 statement in which the Veteran reports he has had back pain and knee pain since service; a July 2012 VA examination that diagnosed with Veteran with arthritis of the spine, a thoracolumbar strain, and patellofemoral syndrome of the bilateral knees; and the December 2014 hearing transcript.  

The Board finds that some of the evidence received since the February 2004 rating decision is new in that it was not previously of record.  Of note the December 2008 statement that the Veteran has suffered from these problems since service and the December 2014 VA examination that diagnosed the Veteran with arthritis of the spine, a thoracolumbar strain, and patellofemoral syndrome of the bilateral knees.  As the claims were previously denied on the basis of no evidence of chronic disabilities, the evidence is also material.  As new and material evidence to reopen the claims for service connection for a back condition and bilateral knee condition has been received, the claim is, therefore, reopened. The Veteran's appeal to this extent is allowed.



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back condition, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition, the appeal is granted to this limited extent.


REMAND

The Veteran contends that his back condition and bilateral knee condition are related to service, to include a soccer injury and the wear and tear of running with packs, uphill, and on asphalt.  See Board Hearing Transcript.  Additionally, the Veteran has asserted that he has suffered with back problems and knee problems since service and that he often self-medicates instead of seeking medical treatment.  See December 2008 statement; see also Board Hearing Transcript.  

The Veteran's service treatment records show that the Veteran was treated for low back pain in December 1981, mid-back pain in November 1983, and low back pain after a September 1989 motor vehicle accident.  The Veteran was also treated for knee pain in November 1988.  

Post-service private treatment records dated October 1999 to October 2004 show that the Veteran was treated for back complaints.  

The Board acknowledges the December 2004 private opinion noted that they were aware that the Veteran received treatment for these conditions in the military and then concluded that after review of the Veteran's records his knees and back were as likely as not related to military service.  However, the Board finds the opinion fails to provide an adequate rationale and is therefore not adequate to grant service connection.  

The Veteran was afforded a VA examination in July 2012.  The examiner noted several mention of acute muscle strain of the back in service with no real symptomatology until post service.  The examiner concluded that without better documentation he could not connect in-service events with present back problems without speculation.  The examiner also noted one mention of patellofemoral syndrome is service medical records with no evidence of chronicity.  He also noted private medical records indicated degenerative joint disease of the knees but that was not verified by VA x-rays.  The examiner concluded that in the absence of better documentation he could not connect in-service knee problems with present problems without speculation.  The Board finds that the July 2012 VA examination is inadequate as it fails to take into consideration the Veteran's reported continuity of symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of his back and bilateral knee conditions.  

Additionally, at the December 2014 Board hearing the Veteran testified that he received treatment from the Durham VAMC beginning in either 2012 or 2013.  The Board notes that there are no VA treatment records associated with the claims file.  Therefore, on remand any outstanding VA treatment record should be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records for his back condition and bilateral knee condition.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records from the Durham VAMC dated 2012 to the present.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his back condition and bilateral knee condition.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current back conditions and bilateral knee conditions.  The Board advises that the Veteran has reported low back pain and pain between his shoulder blade and spine.  

The examiner must reconcile any diagnoses that conflict with the evidence of record, particularly "osteoarthritis" as diagnosed in December 2004 and arthritis of the spine, a thoracolumbar strain and patellofemoral syndrome of the bilateral knees as diagnosed in July 2012.  

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current back disabilities and bilateral knee disabilities are related to his active military service, to include in-service treatment in December 1981, November 1983, November 1988, and September 1989? 

In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and the December 2004 private opinion. 
The examiner is requested to provide a thorough rationale for any opinion provided. 

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


